ON MOTION FOR REHEARING.
A vigorous motion for rehearing has been filed by the special prosecutor assisting the state upon this trial. Each of the grounds set out in the motion has been carefully examined. It appears from the record herein that appellant was the owner of a number of private banks, and that on May 18, 1925, his bank at Farmers Branch received a deposit from J. E. Smith, and that its doors were closed that night. Appellant lived in Dallas. The bank in question was run by Mr. Justice, an employee of appellant, who received the deposit. No attempt is made by the state to show personal receipt of such deposit by appellant, or that appellant was in or around said bank on the date mentioned, or that he had personal knowledge of the failing condition of said bank. Reliance was had upon the legal proposition announced in the last paragraph of Art. 557, 1925 P. C., which reads as follows:
"The failure of any such bank or banking institution, or trust company or institution, shall be prima facie evidence of knowledge on the part of any such officer or person that the same was insolvent or in failing circumstances when the money or property was received on deposit."
The language used in the above is very indefinite as well as very comprehensive. We see no reason why, if same be given effect as written, upon the failure of a bank today, the owner could not be held to have knowledge of the insolvency of the bank upon the date of any deposit received since the bank came into existence. The attention of the legislature is called to this matter.
The matters raised in the state's motion were, we think, correctly disposed of in the original opinion. It appears to us that the prima facie proof of knowledge of insolvency of the bank *Page 277 
resulting solely from the statutory statement above quoted, was overthrown, and that the state's case, both from the standpoint of proof of insolvency and knowledge thereof, failed. The motion stresses the fact that three persons testified that they put money in the bank shortly before its doors were closed, and had not gotten same, and that checks given before the doors closed had not been paid. It was in evidence that the receiver who took charge of the bank the following day found more than three thousand dollars cash on hand. We fail to see the force of the contention made upon this point.
We see no good reason why we should rediscuss the matters set out at length in our former opinion. The state's motion consists only of statements and arguments going over the same matters analyzed and passed upon in the original opinion.
Believing the questions correctly disposed of, the state's motion for rehearing is overruled.
Overruled.